Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 18-19, and 21 are canceled, claims 22-23 are new. Claims 1-17, 20, 22-23, after preliminary amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020, 4/28/2020, and 1/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810554025.4 filed on 5/31/2018.

Claim Objections
Claim 2 is objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 20 and 23 define a computer readable medium storing computer program instructions. The computer readable medium may take many forms. The specification does not exclude the computer readable medium as “transmission media”, which may also take the form of acoustic or light waves, which are deemed non-statutory. 

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).

as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 


Claims 1, 3-4, 17, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0129906 A1 Habibian et al. (hereinafter Habibian) in view of US 2018/0068198 A1, Savvides et al. (hereinafter Savvides).


As to claim 1, Habibian discloses a method for identifying an object from an image, comprising: 
extracting, based on a deep neural network, multiple layers of first feature maps corresponding to different layers of the deep neural network from the image (Figs 3A, feature extraction from feature maps 318-320 from convolutions of a DNN; Fig 11; pars 0013-0016, 0051, 0083, outputs of the convolutional connections form a feature map in the subsequent layer);
selecting at least two layers of the first feature maps from the multiple layers of the first feature maps (Fig 3A, feature maps of 14x14; pars 0051, 0058); 
inputting the at least two layers of the first feature maps to a convolution layer having a convolution kernel matching a shape of the object to obtain a second feature map (Figs 3A, 5, 11; pars 0007, 0035, 0043-0044, 0051-0052, 0054, 0057-0058, early convolutional layers being selected for matching the image to a search region and improving the characterization of object appearance (e.g. matching the object shape)); and obtaining a detection result of the object based on the second feature map (pars 0034-0035, 0055-0058, obtaining object tracking results).
Therefore, consider Habibian and Savvides’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Savvides’s teachings in Habibian’s method to improve confidence level for detecting a desired object in each region of interest.
As to claim 3, Habibian as modified discloses the method according to claim 22, wherein obtaining a detection result of the object based on the second feature map comprises: performing a pooling operation on the second feature map to obtain a fusion feature with uniform size (Habibian: Fig 3B; pars 0049, 0051-0052; Savvides: Figs 3A-3B, 4; pars 0042, 0057); and obtaining the detection result of a traffic light signal from the fusion feature through a fully connected layer and an activation function layer (Habibian: par 0044, detecting traffic light; Savvides: pars 0042, 0052, 0055-0057, fully connected layers to provide fusion feature with semantic information).As to claim 4, Habibian discloses the method according to claim 22, further comprising: filtering the detection result with a positional confidence (Habibian: Fig 11; pars 0013-0016; Savvides: Fig 3C; pars 0017), wherein the positional confidence indicates a probability that the traffic light appears in a lateral or longitudinal position in the image (Habibian: pars 0044, 0065-0066; Savvides: Fig 3C; pars 0017, 0038, 0051, increase the confidence for object location).

As to claim 22, Habibian discloses the method according to claim 1, wherein the object is a traffic light (par 0044, the neurons learn to recognize traffic lights, traffic signs, and the like).
As to claim 20, it is a CRM claim corresponding to claim 1 and 22.  Rejection of claim 1 and 22 is therefore incorporated herein.

Claims 5-17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Habibian in view of Savvides and further in view of US 2019/0122059 A1, Zhou et al. (hereinafter Zhou).

As to claim 5, Habibian as modified discloses the method according to claim 22, further comprising: extracting a first recommended region from an R channel of the image and a second recommended region from a G channel of the image (Habibian: Fig 11; pars 0010, 0013-0016, classifying/discriminating proposal regions (e.g. recommending) and  
As to claim 6, Habibian as modified discloses the method according to claim 5, wherein fusing the second feature map, the first recommended region, and the second recommended region to obtain a fusion feature comprises: performing a pooling operation on the second feature map to obtain a third feature map with a uniform size (Habibian: pars 0049, 0052; Savvides: Figs 3A-3B, 4, pool at least one of the feature 

As to claims 17, it is rejected with the same reason as set forth in claims 1 and 22. 
18-19. (canceled)21. (canceled)
As to claim 23, it recites a computer readable medium having program executed to perform functions and features in claim 11.  Rejection of claim 11 is therefore incorporated herein.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance


Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/QUN SHEN/
Primary Examiner, Art Unit 2661